         Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 1 of 23




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

JOLEEN K. YOUNGERS, as the Personal
Representative of the Wrongful Death
Estate of Roxsana Hernandez,

         Plaintiff,

         vs.                                                                        Civ. No. 20-465 JAP/JHR

MANAGEMENT & TRAINING
CORPORATION et al.,

         Defendants.

                             MEMORANDUM OPINION AND ORDER

         On October 23, 2020, Defendants TransCor America, LLC (“TransCor”) and CoreCivic,

Inc. (“CoreCivic”) (collectively “NM Defendants”) filed a MOTION FOR PARTIAL

DISMISSAL (Doc.32) (“Motion”) seeking to dismiss Counts I (Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794), II (negligence per se), XIV (negligent hiring, retention, training, and

supervision against TransCor), and XVI (same against CoreCivic). The Court will GRANT IN

PART and DENY IN PART the Motion for the following reasons.

    I.   FACTUAL BACKGROUND 1

         A. Entities at Issues in this Motion

         CoreCivic is a private, for-profit corporation that manages detention facilities, including

Cibola County Corrections Center (“CCCC”) in Milan, New Mexico.                           FIRST AMENDED

COMPLAINT ¶ 44 (Doc. 9) (“FAC”). The United States Immigration and Customs Enforcement



1
 The Court accepts as true the factual allegations in the FAC for the purposes of deciding a motion to dismiss. See
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court does
not, however, accept as true any legal conclusions within the FAC. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a
court must accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”).
                                                        1
       Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 2 of 23




(“ICE”) contracts with CoreCivic detention facilities, including CCCC, to house immigration

detainees. Id. ¶ 45. TransCor in turn transports immigration detainees to CCCC under a contract

with CoreCivic. Id. ¶¶ 40–41. 23

        B. ICE’s Streamlined Transfer Process

        On May 9, 2018, Roxsana Hernandez (“Hernandez”), an HIV positive Honduran citizen

seeking asylum, crossed into the United States at the San Ysidro Port-of-Entry in San Ysidro,

California. Id. ¶¶ 1, 47. 4 Upon arrival, Hernandez exhibited symptoms of distress from the illness.

Id. ¶ 47. Nonetheless, on May 14, 2018, in accordance with ICE’s Streamlined Transfer Process,

non-movant Defendants transported Hernandez over the course of two days from San Ysidro,

California, to an Albuquerque, New Mexico-based ICE Criminal Alien Program (“CAP”) facility.

Id. ¶¶ 47–110.

        Shortly after arriving at the Albuquerque CAP facility on May 16, 2018, TransCor bussed

Hernandez approximately eighty miles from Albuquerque to CCCC. Id. ¶¶ 111–14. After arriving

at CCCC, Hernandez remained in TransCor’s custody for approximately five hours while waiting

to be booked into the facility. Id. ¶ 115. Plaintiff alleges that during this short period of time, and

“[d]espite TransCor’s knowledge of Hernandez’s obvious, serious, and emergent medical needs,”

it nonetheless “chose to transport [Hernandez],” “failed to provide [Hernandez] with adequate



2
  TransCor is a wholly owned subsidiary of CoreCivic. Id. ¶ 39.
3
  The Court observes that, as pleaded in the FAC, TransCor contracted only with CoreCivic to provide transportation
for immigration detainees. That is, the Court rejects Plaintiff attempts to re-characterize TransCor’s contract with
CoreCivic as an ICE contract. Compare FAC ¶ 40 (“At all times material to this Complaint, TransCor contracted with
CoreCivic to perform transportation services for CoreCivic in fulfillment of CoreCivic’s contract with ICE”)
(emphasis added) with ¶ 41 (“Pursuant to its contracts with ICE, TransCor was charged with transporting Roxsana
from Albuquerque, New Mexico to Cibola on May 16, 2018”).
4
  “On January 15, 2019, the First Judicial District Court of New Mexico appointed Plaintiff the Personal
Representative of the Wrongful Death Estate of Roxsana Hernandez pursuant to 1978 NMSA, § 41-2-3. In the Matter
of the Wrongful Death Action on Behalf of the Survivors of Roxsana Hernandez, Deceased, No. D-101-CV-2019-
00075.” FAC ¶ 18.
                                                         2
       Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 3 of 23




medical assessments prior to transport, and denied [Hernandez] access to medication, adequate

food, water, bathroom facilities, and access to medical care during transport[.]” Id. at ¶¶ 116–17.

       On May 17, 2018, at approximately 1:15 AM, CoreCivic accepted custody and booked

Hernandez into CCCC. Id. ¶ 118. At 7:25 AM, Hernandez received an intake screening from an

onsite medical provider, and two and half hours later underwent a full medical examination, which

resulted in Hernandez being transported by ambulance to Cibola General Hospital. Id. ¶ 134.

After performing various physical examinations, Cibola General Hospital determined that it could

not provide the necessary level of care and therefore transferred Hernandez via air ambulance to

Lovelace Medical Center in Albuquerque, New Mexico, where Hernandez died seven days later.

Id. ¶¶ 136–151.

       Plaintiff alleges, inter alia, that while in NM Defendants’ custody (1) NM Defendants

violated the Rehabilitation Act by failing to make reasonable accommodations for Hernandez, an

HIV positive immigration detainee, id. ¶¶ 168–86, (2) NM Defendants violated ICE Health Service

Corps (“IHSC”) Directives, Performance Based National Detention Standards (“PBNDS”), the

applicable regulations and licensing requirements, and the terms of its contracts with ICE by failing

to timely assess Hernandez’s medical fitness, id. ¶¶ 187–210, and (3) NM Defendants’ negligence

directly contributed to Hernandez’s death. Id. ¶¶ 313–65.

 II.   LEGAL STANDARD

       A Rule 12(b)(6) motion “tests the sufficiency of the allegations within the four corners of

the complaint.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). In considering a Rule

12(b)(6) motion a court must “accept as true all well-pleaded factual allegations in a complaint

and view [those] allegations in the light most favorable to the [non-moving party].” Smith v.

United States, 561 F.3d 1090, 1098 (10th Cir. 2009). The allegations must “state a claim to relief

                                                 3
       Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 4 of 23




that is plausible on its face.” Id. (quoting Ridge at Red Hawk L.L.C. v. Schneider, 493 F.3d 1174,

1177 (10th Cir. 2007)). “The claim is plausible only if it contains sufficient factual allegations to

allow the court to reasonably infer liability.” Moya v. Garcia, 895 F.3d 1229, 1232 (10th Cir.

2018) (citing Iqbal, 556 U.S. 662, 678 (2009)). The term “plausible” does not mean “likely to be

true.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 556 (2007)). The factual allegations must “raise a right to relief

above the speculative level,” Twombly, 550 U.S. at 555—i.e., “that discovery will reveal evidence

to support the plaintiff’s allegations.” Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th

Cir. 2007). A mere “formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555.

III.   ANALYSIS

    A. Rehabilitation Act (Count I)

       The elements of a Rehabilitation Act claim are: “(1) that the plaintiff is disabled under the

Act; (2) that he would be ‘otherwise qualified’ to participate in the program; (3) that the program

receives federal financial assistance (or is a federal agency); and (4) that the program has

discriminated against the plaintiff.” Sullivan v. Univ. of Kansas Hosp. Auth., 2021 WL 303142, at

*2 (10th Cir. Jan. 29, 2021) (unpublished) (quoting McGeshick v. Principi, 357 F.3d 1146, 1150

(10th Cir. 2004)). Here, NM Defendants challenge only the third element, whether they received

federal financial assistance. That is, NM Defendants maintain that “federal financial assistance,”

as construed by a majority of courts, means “the federal government’s provision of a subsidy to an

entity, not the federal government’s compensation of an entity for services provided,” Mot. 5,

                                                  4
      Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 5 of 23




therefore the “contractual arrangements, such as those between ICE, CoreCivic, and TransCor, by

which TransCor and CoreCivic transport and/or house immigration detainees at CCCC in

exchange for agreed-upon rates, are not subsidies.” Id. at 6.

       Plaintiff disagrees, arguing that the “Tenth Circuit has adopted a ‘government intention’

test to assess whether a particular piece of funding qualifies as federal financial assistance.” Resp.

4 (quoting DeVargas v. Mason & Hanger-Silas Mason Co., 911 F.2d 1377, 1382 (10th Cir. 1990)

(citing Jacobson v. Delta Airlines, Inc., 742 F.2d 1202, 1208–09 (9th Cir.1984), cert. dismissed,

471 U.S. 1062 (1985))). According to Plaintiff, the FAC alleges that NM “Defendants’ contracted

activities were subject to agency directives that evidence the Department of Homeland Security’s

(“DHS”) intent to hold [NM] Defendants accountable to Rehabilitation Act standards.” Id. at 5

(citing FAC ¶¶ 162, 163, 175). Plaintiff believes “[i]mposition of Section 504 liability” on federal

contractors is consistent with Supreme Court authority, which has found “Section 504 coverage as

being ‘a form of contractual cost of the recipient’s agreement to accept the federal funds,’” and

therefore “supports the conclusion that DHS and ICE intended to provide Defendants federal

financial assistance.” Id. at 6 (quoting U.S. Dep’t of Transp. v. Paralyzed Veterans of Am., 477

U.S. 597, 605 (1986)). Lastly, Plaintiff directs the Court to 8 U.S.C. § 1103, entitled Powers and

Duties of the Secretary, the Under Secretary, and the Attorney General, specifically §§

1103(a)(11)(A), (B), for the proposition that the federal government intended to provide TransCor

and CoreCivic federal financial assistance, i.e., subsidies, for transporting and housing

immigration detainees. Id. at 6–7. Plaintiff’s arguments are unpersuasive.

       To begin, the Court agrees with NM Defendants: “[c]ourts interpreting [section] 504 of

the Rehabilitation Act have consistently construed ‘Federal financial assistance’ to mean the

federal government’s provision of a subsidy to an entity, not the federal government’s

                                                  5
      Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 6 of 23




compensation of an entity for services provided.” Mot. 5 (quoting Abdus-Sabur v. Hope Village,

Inc., 221 F. Supp. 3d 3, 9–11 (D. D.C. 2016)); see also Shotz v. Am. Airlines, Inc., 420 F.3d 1332,

1335 (11th Cir. 2005) (“Generally, ‘to determine the applicability of [the Rehabilitation Act], [a

court] must determine whether the government intended to give [the defendant] a subsidy,’ as

opposed to compensation.” (quoting DeVargas v. Mason & Hanger–Silas Mason Co., 911 F.2d

1377, 1382 (10th Cir. 1990), cert. denied, 498 U.S. 1074 (1991))); Moreno v. Consolidated Rail

Corp., 99 F.3d 782, 787–88 (6th Cir. 1996) (finding defendant received federal financial assistance

for purposes of Rehabilitation Act liability after finding that defendant’s receipt of federal money

was subsidized assistance rather than a “quid pro quo for its services as a contractor”).

       Here, Plaintiff alleges only the following to establish that NM Defendants received a

subsidy:

   1. At all times material to this Complaint, TransCor contracted with CoreCivic to
      perform transportation services for CoreCivic in fulfillment of CoreCivic’s contract
      with ICE to manage immigration detention centers across the United States,
      including Cibola in Milan, New Mexico. Id. ¶ 40.

   2. Pursuant to its contracts with ICE, TransCor was charged with transporting
      [Hernandez] from Albuquerque, New Mexico to Cibola on May 16, 2018, and
      thereby TransCor was responsible for [Hernandez’s] custody and care during that
      time. Id. ¶ 41.

   3. At all times material to this Complaint, CoreCivic contracted with ICE to manage
      immigration detention facilities across the United States, including Cibola. Id. ¶
      44.

   4. As a DHS agency component and according to a DHS agency self-assessment for
      Rehabilitation Act compliance, ICE’s contracted activities and those of its
      contractors are subject to the Rehabilitation Act’s non-discrimination provision
      under Section 504. Id. ¶ 175.

       Clearly, these allegations—which allege only a valid contractual relationship between NM

Defendants and ICE—do not establish that it was plausible that NM Defendants received a subsidy

to transport and house Hernandez. If the Court accepts these threadbare allegations for that
                                           6
       Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 7 of 23




proposition, it would amount to allowing a plaintiff to always assert a plausible Rehabilitation Act

claim under the Twombly/Iqbal test by merely pleading a valid federal contract. The standard

demands more. For example, Plaintiff does not include a good faith allegation that NM Defendants

actually received a subsidy, or that Congress intended—with at least some mention of the

appropriate statutory framework—to subsidize contractors for their participation in ICE’s

streamlined transfer process, here the transportation and housing of immigration detainees at a

privately owned facility in New Mexico. 5 And Plaintiff’s arguments to the contrary do not cure

the FAC’s infirmities.

         Plaintiff first argues that the contracts at issue incorporate the strictures of the Rehabilitation

Act through ICE’s PBNDS, Resp. 5–6, because NM Defendants admit “that CoreCivic owns and

operates CCCC; that CoreCivic houses immigration detainees at CCCC pursuant to an

Intergovernmental Service Agreement between ICE and Cibola County and a Management Agreement

between Cibola County and CoreCivic.”                 DEFENDANTS TRANSCOR AND CORECIVIC’S

ANSWER TO FIRST AMENDED COMPLAINT (Doc. 28) ¶ 118. Fatal to this argument, however,

is that Plaintiff fails to explain how ICE’s alleged incorporation of its PBNDS (and the requirements

of the Rehabilitation Act) demonstrates that Congress intended to subsidize NM Defendants. Rather

the logical inference in the light most favorable to Plaintiff is that ICE is incorporating the PBNDS

only to prevent federal contractors from discriminating against immigration detainees. These are two

very different things. Plaintiff cannot simply circumvent the express subsidy requirement of Section




5
  Plaintiff does allege that (1) “TransCor received federal funds for [] services pursuant to its contracts with ICE,”
FAC ¶ 42, (2) “CoreCivic received federal funds for [] services pursuant to its contracts with ICE, id. ¶ 46, and (3)
NM “Defendants operated detention transportation programs that transported [Hernandez] or detention centers that
housed [Hernandez] for ICE, and all received federal funds for doing so.” Id. ¶ 179. However, these allegations
establish only that NM Defendants were paid for the services that they provided. These allegations do not establish
that NM Defendants received federal financial assistance.

                                                          7
       Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 8 of 23




504, i.e., the federal assistance threshold, by arguing that contractors or political subdivisions who may

or may not receive subsidies are nonetheless subject to Rehabilitation Act liability simply because ICE

expects them comply with certain provisions of that act. There must be plausible and not just

conceivable subsidization to sustain a private cause of action under Section 504. Still, in a strained

attempt to make up the difference, Plaintiff cites Paralyzed Veterans, a case that does not bear the

weight Plaintiff attributes to it.

        To illustrate, Plaintiff states that “imposition of Section 504 liability on IGSA facilities and

CDFs is consistent with Paralyzed Veterans’ stated rationale for Section 504 coverage as being ‘a

form of contractual cost of the recipient’s agreement to accept the federal funds,’ and supports the

conclusion that DHS and ICE intended to provide Defendants federal financial assistance.” Resp.

6 (quoting Paralyzed Veterans, 477 U.S. at 605). This quotation, however, was made in the context

of determining who the proper recipient of federal assistance was under the Airport and Airway

Improvement Act of 1982 and the Airport and Airway Development Act of 1970, either airlines

as potential indirect beneficiaries or airport operators as direct recipients of the funds, and not

whether the funds at issue actually constituted federal financial assistance. 6 Or put another way,

this dicta clarified only that the Rehabilitation Act applies to recipients “who are in a position to

accept or reject [the obligations of Section 504] as a part of the decision whether or not to ‘receive’

federal [financial assistance].” Paralyzed Veterans, 477 U.S. at 606. Thus, Plaintiff’s quoted

language does not support the conclusion that NM Defendants actually received a subsidy here.

The Supreme Court explained in Paralyzed Veterans that the determination of whether a recipient



6
  Indeed, as the Supreme Court explained: “The United States provides financial assistance to airport operators
through grants from a Trust Fund created by the Airport and Airway Development Act of 1970. The Government
also operates a nationwide air traffic control system. This case presents the question whether, by virtue of such
federal assistance, § 504 is applicable to commercial airlines.” Paralyzed Veterans of Am., 477 U.S. at 599.

                                                         8
          Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 9 of 23




receives federal financial assistance comes from “the terms of the underlying grant statute.” Id.

at 604 (emphasis added). Thus, the Court rejects Plaintiff’s argument under Paralyzed Veterans.

          Plaintiff next relies on 8 U.S.C. §§ 1103(a)(11), 1231(g) for the proposition that § 504

applies to NM Defendants as recipients of federal financial assistance. Section 1103(a)(11)

states:

          The Attorney General, in support of persons in administrative detention in non-
          Federal institutions, is authorized—

          (A) to make payments from funds appropriated for the administration and
          enforcement of the laws relating to immigration, naturalization, and alien
          registration for necessary clothing, medical care, necessary guard hire, and the
          housing, care, and security of persons detained by the Service pursuant to Federal
          law under an agreement with a State or political subdivision of a State; and

          (B) to enter into a cooperative agreement with any State, territory, or political
          subdivision thereof, for the necessary construction, physical renovation, acquisition
          of equipment, supplies or materials required to establish acceptable conditions of
          confinement and detention services in any State or unit of local government which
          agrees to provide guaranteed bed space for persons detained by the Service.

8 U.S.C. §§ 1103(a)(11)(A) and (B). In turn, § 1231(g), entitled Places of Detention, reads:

          (1) In general

          The Attorney General shall arrange for appropriate places of detention for aliens
          detained pending removal or a decision on removal. When United States
          Government facilities are unavailable or facilities adapted or suitably located for
          detention are unavailable for rental, the Attorney General may expend from the
          appropriation “Immigration and Naturalization Service--Salaries and Expenses”,
          without regard to section 6101 of Title 41, amounts necessary to acquire land and
          to acquire, build, remodel, repair, and operate facilities (including living quarters
          for immigration officers if not otherwise available) necessary for detention.

          (2) Detention facilities of the Immigration and Naturalization Service

          Prior to initiating any project for the construction of any new detention facility for
          the Service, the Commissioner shall consider the availability for purchase or lease
          of any existing prison, jail, detention center, or other comparable facility suitable
          for such use.

§ 1231(g) (emphases added).
                                                    9
      Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 10 of 23




        The plain language and interplay of these provisions do not support Plaintiff’s argument.

To be sure, § 1103(a)(11)(A), in all its glory, is a Congressional authorization allowing the DHS

to make payments to a state or political subdivision that enters into an agreement with ICE to house

federal immigration detainees. That is, it grants the authority to contract with states and local

entities to procure “necessary clothing, medical care, necessary guard hire, and the housing, care,

and security of persons detained by the Service pursuant to Federal law.” But authorization to

contract does not plausibly establish intent to subsidize. That Subsection B allows for cooperative

agreements also does not tilt the scales in favor of finding plausible governmental intent to

subsidize detention centers in toto.

        Plaintiff argues that 31 U.S.C. § 6305, entitled Using Cooperative Agreements, is the 500-

pound gorilla needed to break the scale in her favor. Resp. 7. 7 However, § 6305 simply explains

that cooperative agreements are used only to “transfer a thing of value to the State, local

government, or other recipient to carry out a public purpose of support or stimulation authorized

by a law of the United States instead of acquiring (by purchase, lease, or barter) property or

services for the direct benefit or use of the United States Government.” § 6305 (emphasis added).

But 8 U.S.C. § 1231, a linchpin in the immigration detention framework, grants DHS the authority

to “expend . . . amounts necessary to acquire land and to acquire, build, remodel, repair, and operate

facilities (including living quarters for immigration officers if not otherwise available) necessary

for detention,” but prior to doing so “[DHS] shall consider the availability for purchase or lease

of any existing prison, jail, detention center, or other comparable facility suitable for such use.” §



7
 Plaintiff also cites 2 C.F.R § 200.24, which states a cooperative agreement is “a legal instrument of financial
assistance between a Federal awarding agency or pass-through entity and a non–Federal entity that, consistent with
31 U.S.C. 6302–6305 . . . .” Resp. 7.

                                                       10
     Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 11 of 23




1231 (emphasis added). Therefore, at best, these statutes allow DHS to utilize multiple avenues

to accomplish its detention needs, but they do not create an inference nor support Plaintiff’s

argument that the government intended to subsidize detention facilities under the Immigration and

Nationality Act.

         To that end, merely alleging that TransCor and CoreCivic contracted with ICE to

transport and detain Hernandez, FAC ¶¶ 40, 41, 44, 175, falls short of the quantum necessary to

plausibly allege NM Defendants received federal financial assistance. The Court therefore will

grant NM Defendants’ Motion, and because Plaintiff did not request leave to amend—even after

NM Defendants put her notice that they seek dismissal with prejudice, see Mot. 7—will dismiss

with prejudice Count I against NM Defendants. See also Doe v. Heil, 533 F. App’x 831, 846-847

(10th Cir. 2013) (unpublished) (“Although leave to amend should be liberally granted, a trial court

is not required sua sponte to grant leave to amend prior to making its decision to dismiss.”)

(alteration omitted and internal quotation omitted)

   B. Negligence Per Se (Count II)

       Negligence per se consists of four elements: (1) There must be a statute or regulation which

prescribes certain actions or defines a standard of conduct, either explicitly or implicitly, (2) the

defendant must violate the statute or regulation, (3) the plaintiff must be in the class of persons

sought to be protected by the statute or regulation, and (4) the harm or injury to the plaintiff must

generally be of the type the Legislature through the statute sought to prevent. Cobb v. Gammon,

389 P.3d 1058, 1073 (N.M. Ct. App. 2017). “Negligence per se exists only where a statutory or

regulatory provision imposes an absolute duty to comply with a specific requirement.” Id. (citing

Heath v. La Mariana Apartments, 180 P.3d 664, 666 (N.M. 2008). The statute or regulation also

“must specify a duty that is distinguishable from the ordinary standard of care.” Id. (quoting

                                                 11
     Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 12 of 23




Thompson v. Potter, 268 P.3d 57, 66 (N.M. Ct. App. 2011)).

       Plaintiff’s negligence per se claim is based on “IHSC Directives, Performance Based

National Detention Standards, the applicable regulations and licensing requirements, and the terms

of [NM] Defendants’ contract(s) with ICE.” FAC ¶ 190.

       NM Defendants first assert that Plaintiff cannot rely on IHSC directives because

“negligence per se is not applicable to ‘an entity’s alleged failure to comply with internal rules or

policies.” Mot. 8 (quoting Valdez-Barela v. Corr. Corp. of Am. and Corizon Health, Inc., 2019

WL 3766391, at *9 (N.M. Ct. App. July 16, 2019)). Defendants further argue that the alleged

“violation of the terms of [the ICE] contract does not establish negligence per se.” Id. (citing

Grassie v. Roswell Hosp. Corp., 258 P.3d 1075 (N.M. Ct. App. 2011) and Garcia v. Rodey,

Dickason, Sloan, Akin & Robb, P.A., 750 P.2d 118 (N.M. 1988)). Lastly, Defendants note that

Plaintiff fails to “identify any statutes [that TransCor and CoreCivic] are alleged to have violated.

And although she references unspecified ‘regulations,’ she fails to identify the particular

regulations at issue.” Id.

       In response, Plaintiff asserts that “Congress mandated ICE to require federal contractors,

including these Defendants, to comply with the PBNDS pursuant to an Appropriations Bill, 114

H. Rpt. 668 at 35,” therefore, the “PBNDS [have] the ‘force and effect of statute’ for purposes of

the four-part [negligence per se] test.” Resp. 10–11 (citation omitted). Similarly, Plaintiff asserts

that 8 C.F.R. §§ 235.3(e) and 287.8(d) both impose a duty sufficient to support her negligence per

se claim. The Court disagrees with Plaintiff.

       At the outset, the Court notes that Plaintiff failed to address NM Defendants’ arguments

regarding the terms of the applicable ICE contracts and whether IHSC Directives can provide the

basis for a negligence per se claim. Therefore, Plaintiff has consented to NM Defendants’ Motion

                                                 12
       Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 13 of 23




in this regard. 89 Now turning to ICE’s PBNDS, Plaintiff claims Appropriations Bill, 114 H. Rpt.

668 at 35 (adopted July 6, 2016), gives the PBNDS the force and effect of a statute. Specifically,

Plaintiff maintains that the “Appropriations Bill” provides:

         Within 45 days after the date of enactment of this Act, ICE shall report on its
         progress in implementing the 2011 Prison Based National Detention Standards
         (PBNDS) and requirements related to the Prison Rape Elimination Act (PREA),
         including a list of facilities that are not yet in compliance; a schedule for bringing
         facilities into compliance; and current year and estimated future year costs
         associated with compliance. The Committee expects ICE to refrain from entering
         into new contracts or IGSAs that do not require adherence to the PREA and 2011
         PBNDS standards.

Resp. 11–12 (emphasis added by Plaintiff) (quoting 114 H. Rpt. 668 at 35 (adopted July 6, 2016)).

         Unfortunately, this “statute” is not what Plaintiff represents it to be. Rather, 114 H. Rpt.

668 is a House Committee report that accompanied the actual appropriations bill, H.R. 5634, which

itself does not include the above language or mention the PBNDS. Equally as concerning as this

misrepresentation is that Plaintiff does not address that the House Committee report only refers to

the PREA and PBNDS generally, it does not prescribe certain actions or define a standard of

conduct. See Archibeque v. Homrich, 543 P.2d 820, 825 (N.M. 1975) (“there must be a statute

which prescribes certain actions or defines a standard of conduct”). Moreover, negligence per se

cannot be established through the attenuated incorporation of generalized standards into a federal



8
  The Court's Local Rules provide that “[t]he failure of a party to file and serve a response in opposition to a motion
within the time prescribed for doing so constitutes consent to grant the motion.” D.N.M.LR-Civ 7.1(b). Implicit in
that rule is that the failure to respond to an argument raised in a motion constitutes consent to grant the motion to the
extent associated with that particular argument. Furthermore, under Tenth Circuit law, failing to respond constitutes
waiver. See, e.g., Cole v. New Mexico, 58 F. App’x 825, 829 (10th Cir. 2003) (unpublished) (argument waived when
not raised in initial response to motion to dismiss); Hinsdale v. City of Liberal, Kan., 19 F. App’x 749, 768 (10th Cir.
2001) (unpublished) (plaintiff abandoned claim when failed to respond to arguments made in support of summary
judgment).
9
  But even if the Court did not find that Plaintiff waived her arguments here, they nonetheless are without merit. See
Valdez-Barela, 2019 WL 3766391, at *9 (no authority establishes that negligence per se can be based on internal
policies); Grassie, 258 P.3d at 1093 (contract cannot establish standard of conduct for negligence per se).


                                                          13
     Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 14 of 23




contract. See Grassie, 258 P.3d at 1093. Consequently, the court will reject Plaintiff’s attempted

reliance on a House Committee report, which clearly does not carry the force and effect of a statute,

for obvious reasons, nor does it meet the other requirements for negligence per se under New

Mexico law.

       Plaintiff’s last two attempts at throwing statutes at the wall, both of which do not appear in

the FAC, are similarly unpersuasive. First, Plaintiff directs the Court to 8 C.F.R. § 287.8, which

sets the “standards for enforcement activities” that “must be adhered to by every immigration

officer involved in enforcement activities.” § 287.8 (emphasis added). On its face, this statute

does not impose an absolute duty on NM Defendants because it applies only to immigration

officers of the United States, and Plaintiff fails to include any allegations that NM Defendants can

be classified as such. Nonetheless, Plaintiff argues that § 287.8(d), entitled Transportation, applies

to NM Defendants:

       Vehicle transportation. All persons will be transported in a manner that ensures the
       safety of the persons being transported. When persons arrested or detained are being
       transported by vehicle, each person will be searched as thoroughly as circumstances
       permit before being placed in the vehicle. The person being transported shall not
       be handcuffed to the frame or any part of the moving vehicle or an object in the
       moving vehicle. The person being transported shall not be left unattended during
       transport unless the immigration officer needs to perform a law enforcement
       function.

§ 287.8(d). Even assuming this statute imposes an absolute duty, it cannot apply to CoreCivic

because Plaintiff has not alleged that CoreCivic transported Hernandez. Similarly, the allegations

in the FAC do not make it plausible that TransCor violated this section. Absent are allegations

that any detainee was restrained on the bus trip from Albuquerque to Cibola, let alone that

Hernandez was handcuffed “to the frame or any part of the moving vehicle or an object in the

moving vehicle.” Thus, § 287.8(d) cannot supply a plausible basis for Plaintiff’s negligence per

se claim.
                                                 14
      Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 15 of 23




        The Court reaches the same conclusion with respect to 8 C.F.R. § 235.3(e), which states

        Whenever an alien is taken into Service custody and detained at a facility other than
        at a Service Processing Center, the public or private entities contracted to perform
        such service shall have been approved for such use by the Service’s Jail Inspection
        Program or shall be performing such service under contract in compliance with the
        Standard Statement of Work for Contract Detention Facilities. Both programs are
        administered by the Detention and Deportation section having jurisdiction over the
        alien's place of detention. Under no circumstances shall an alien be detained in
        facilities not meeting the four mandatory criteria for usage. These are:
           (1) 24–Hour supervision,
           (2) Conformance with safety and emergency codes,
           (3) Food service, and
           (4) Availability of emergency medical care.

§ 235.3(e). NM Defendants argue that this statute speaks only to “contractual duties,” and

therefore cannot support a claim for negligence per se. The Court agrees.

        First, as with § 287.8(d), section 235.3(e) applies only to the DHS, it does not impose an

absolute duty on NM Defendants such that it can be used as a substitute for the standard of care.

Indeed, § 235.3(e) exists only to constrain “ICE’s discretion to decide where to house pre-removal

detainees.” Newbrough v. Piedmont Reg’l Jail Auth., 2012 WL 169988, at *4 (E.D. Va. Jan. 19,

2012) (discussing discretionary function under Federal Tort Claims Act). Second, § 235.3(e) does

not “define with specificity what is reasonable in a particular circumstance, such that the jury does

not have to undertake that inquiry.” Potter, 268 P.3d at 66 (quoting Heath, 180 P.3d at 666).

Instead, § 235.3(e) defines a duty “in abstract or general terms, leaving to the jury the

ascertainment and determination of reasonableness and correctness of acts and conduct under the

proven conditions and circumstances[.]” Id. (citation omitted). To be sure, imposing a vague duty

to conform with safety and emergency codes adds little if nothing to the general standard of care.

See Thompson, 268 P.3d at 66. And the three other criteria would leave the jury scrambling to

determine how a facility complies with the statute. For example, (1) does there need to be a dining

hall or are cold meals sufficient, (2) can the facility utilize video surveillance, and (3) what exactly
                                                   15
     Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 16 of 23




does emergency medical care consist of?

       Lastly, irrespective of its applicability to NM Defendants, Plaintiff fails to include good

faith fact assertions that would even make § 235.3(e) relevant here. For starters, this section cannot

apply to TransCor because it does not operate a correctional facility, it is not under contract to

house immigration detainees, and Plaintiff has not alleged otherwise. Additionally, § 235.3(e)

cannot apply to CoreCivic because Plaintiff failed to include plausible allegations that CCCC, i.e.,

CoreCivic, fails to meet the four mandatory criteria for usage: (1) 24–Hour supervision, (2)

Conformance with safety and emergency codes, (3) Food service, and (4) Availability of

emergency medical care. Rather, Plaintiff alleges that CoreCivic monitored Hernandez, provided

Hernandez with sustenance, and rendered medical treatment in its onsite medical unit. See FAC

¶¶ 119, 120, 123–134.

       Simply put, alleging a separate count of negligence per se in addition to garden variety

negligence does not grant a plaintiff the ability to scattershot statutes in a response brief in an

attempt to easily establish a breach of the duty of care. To comply with the federal pleading

standards, the statute must be alleged and supported by fact assertions that plausibly establish

under New Mexico law its relevance and applicability. Because Plaintiff has failed to request

leave to amend, the Court will dismiss with prejudice Count II against NM Defendants.

   C. NM Defendants’ Hiring Practices (Counts XIV and XVI)

           1) Parties’ Arguments

       Lastly, NM Defendants contend that Plaintiff fails to state claims for negligent hiring and

retention because the FAC does not plausibly establish that “TransCor and CoreCivic employees

involved in transporting and housing Hernandez were unfit in any way.” Mot. 11. NM Defendants

likewise assert that Plaintiff’s negligent training and supervision claims must be dismissed because

                                                 16
      Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 17 of 23




“Plaintiff does not allege any particular deficiencies in either TransCor’s or CoreCivic’s training

programs, or any histories of misbehavior by the employees involved in transporting and housing

Hernandez at [CCCC] that would suggest a failure to properly supervise them.” Mot. 12.

According to NM Defendants, Plaintiff simply assumes that “because Hernandez was injured, the

employees must have been unfit,” and or “improperly trained and supervised.” Mot. 11–12. Thus,

NM Defendants argue that Plaintiff failed to allege enough facts in support of these claims to put

them (as supervisors) on notice, and they cite Linkewitz v. Robert Heath Trucking, Inc., 2013 WL

12138884 (D.N.M. Aug. 13, 2013), as their authority.

       For her part, Plaintiff maintains that NM Defendants are attempting to “collapse all the facts

alleged in the FAC as the isolated acts of one bad apple,” Resp. 17, an argument Plaintiff believes that

“this Court has previously rejected” in Lucero v. CoreCivic, Inc., 2019 WL 4918780, at *2 (D.N.M.

Oct. 4, 2019). Resp. 16. Additionally, “even if there [is] a bright-line rule that a single incident of

wrongdoing is insufficient to make out a cause of action under negligence,” Plaintiff argues that “the

FAC alleges facts regarding the repeated and multiple instances of wrongful conduct by multiple

employees over the course of several days.” Id. at 17. In sum, Plaintiff believes she has alleged

sufficient facts to support a plausible inference of negligent hiring, retention, training, and/or

supervision. The Court disagrees in part.

            2) Fact Assertions

       Putting aside Plaintiff’s conclusory recitation of these elements, see, e.g., FAC ¶¶ 327–

332, 337, 357–358, 364, Plaintiff alleges that (1) TransCor employees “took [Hernandez] . . . by

bus from the ICE CAP facility in Albuquerque to Defendant CoreCivic’s Cibola County detention

center,” id. ¶ 111, (2) “[t]hroughout this trip, [Hernandez] continued to be visibly and gravely ill

and suffering,” id. ¶ 112, (3) Hernandez “required immediate medical assistance that TransCor

employees failed to provide,” id. ¶ 114, and (4) “employees transported her on May 16, 2018 from
                                                 17
     Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 18 of 23




the ICE CAP facility in Albuquerque, New Mexico to Cibola despite lacking the required medical

documentation to and failed to provide her with medical care despite her visible illness and

multiple requests for medical attention . . . no TransCor employee sought medical help for

[Hernandez] during the six hours she was in their custody and care.” Id. ¶ 326.

       With respect to CoreCivic, Plaintiff asserts that it’s employees (1) booked Hernandez into

CCCC, id. ¶ 118, (2) took Hernandez to a medical waiting room, id. ¶ 119, (3) failed to promptly

render Hernandez medical care from 2:23 a.m. to 7:25 a.m., id. ¶ 123, (4) transferred Hernandez

to a medical isolation room due to a suspected tuberculosis infection, id. ¶ 128, (5) transported

Hernandez in a wheelchair to an ambulance, id. ¶ 134, (6) kept Hernandez shackled to a hospital

bed except when medical personnel needed them to be removed for certain medical procedures,

id. ¶ 144, (7) guarded Hernandez at all times and checked at least every 20 minutes to be sure the

restraints were secured, id. ¶ 145, (8) removed Hernandez’s restraints only after receiving approval

to remove them, id. ¶ 146, and (9) kept Hernandez shackled until cardiac arrest. Id. ¶ 147.

Additionally, Plaintiff maintains that (1) Defendant CoreCivic breached its duty by negligently

hiring, retaining, training and supervising the employees who failed to provide Hernandez with

immediate medical assistance and who kept Hernandez shackled while in the hospital, even when

Hernandez was completely incapacitated; (2) Defendant CoreCivic failed to hire competent

employees, hired incompetent employees who failed to follow the safety guidelines required of all

federal contractors with ICE, negligently retained these employees, and/or failed to adequately

train and supervise the employees who repeatedly breached their duty of care to Hernandez; and

(3) Defendant CoreCivic conducted inadequate management, training, supervision and

enforcement of regulations, policies and contract provisions regarding the treatment and medical

care of detainees. Id. ¶¶ 357–58.

                                                18
     Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 19 of 23




           3) Analysis

       Under New Mexico law, to prove a claim of negligent hiring, retention, supervision and

training, a plaintiff must allege facts that make it plausible that the defendant employed the

employee in question, that the defendant knew or should have known that hiring, retaining, and/or

supervising the employee would create an unreasonable risk of injury to a plaintiff, that the

defendant failed to use ordinary care in hiring, retaining, and or supervising the employee, and that

the defendant's negligence in hiring, retaining, and/or supervising the employee was a cause of the

plaintiff’s injury. UJI 13–1647 NMRA; Lessard v. Coronado Paint and Decorating Center, Inc.,

168 P.3d 155, 165–68 (N.M. Ct. App. 2007).

           a) Hiring and Retention

       To begin, Plaintiff’s allegations plausibly establish negligent behavior by TransCor and

CoreCivic employees. But these allegations alone do not make it plausible that either TransCor

or CoreCivc knew or should have known that hiring and retaining the unnamed employees at issue

would create an unreasonable risk of injury to Hernandez. For example, with regard to TransCor,

there are no allegations that it failed to follow proper hiring protocol nor that these “employees”

(rather than named and identified specific employees) had spotty backgrounds.          See, e.g., Los

Ranchitos v. Tierra Grande, Inc., 861 P.2d 263, 269 (N.M. Ct. App. 1993) (“Nothing in the

responding affidavits filed by Plaintiff sets forth facts indicating that Defendant failed to properly

investigate Gerber's background, experience, or character prior to her hiring. Nor has Plaintiff

pointed to facts indicating that, at the time Gerber was initially employed, she was untrustworthy

or had a record of prior criminal conduct. Thus, we affirm the trial court's order dismissing

Plaintiff's claim of negligent hiring.”). Additionally, Plaintiff has not alleged prior instances of

misconduct. See Spencer v. Health Force, Inc., 107 P.3d 504, 511 (N.M. 2005) (employee had

                                                 19
     Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 20 of 23




history of stealing medication from patients). But more importantly, the above allegations do not

plausibly establish that any of TransCor’s employees were unfit to perform their job, a necessary

requirement to support a claim for negligent hiring and retention. Valdez v. Warner, 742 P.2d 517,

520 (N.M. Ct. App. 1987) (“In this case, there was evidence from which a jury could have found

that the owner of the bar was negligent in hiring Warner, with his background of violent behavior,

for a job where he would be in constant contact with members of the public, most of whom would

have been drinking and many of whom might tend to be argumentative.”). At bottom, the

determination of “[w]hether the hiring or retention of an employee constitutes negligence depends

upon the facts and circumstances of each case,” F & T Co. v. Woods, 594 P.2d 745, 749 (N.M.

1979), and the facts as alleged here do not plausibly support either theory against TransCor.

       Similarly, Plaintiff fails to plausibly establish that either theory (hiring or retention) is

applicable to CoreCivic. Absent are fact allegations that CoreCivic failed to follow proper hiring

protocols or that the employees had red flags sufficient to create a plausible inference that

CoreCivic knew or should have known that hiring or retaining the employees at issue created an

unreasonable risk to Hernandez. See Los Ranchitos, 861 P.2d at 269. Plaintiff also does not allege

facts that plausibly establish CoreCivic’s employees were unfit to perform their duties. Valdez,

742 P.2d at 520. Rather, Plaintiff pleads only two things: (1) a plausible case of negligence against

CoreCivic employees and (2) threadbare conclusions of negligent hiring and retention against

CoreCivic. But, singularly or collectively, Plaintiff’s recitation of the elements and fact assertions

against CoreCivic’s employees, whatever merit they have, are insufficient to establish a plausible

negligent hiring and retention claim against CoreCivic. Woods, 594 P.2d at 749.

           b) Training and Supervision

       The Court reaches a different conclusion with respect to Plaintiff’s claims that TransCor

                                                 20
      Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 21 of 23




negligently trained and supervised the employees who transported Hernandez. In sum, Plaintiff

asserts that “ TransCor conducted inadequate management, training, supervision and enforcement

of regulations, policies and contract provisions regarding transfer and transport of detainees,

including pre-transport fitness for travel assessments, the provision of adequate food, water,

medications, and restroom access during transport, and responding to detainees with medical needs

during transport.” FAC ¶ 330. Although borderline conclusory, in addition to this allegation,

Plaintiff’s fact assertions specific to negligent training and supervision, see id. ¶¶ 328–330,

coupled with TransCor’s employees’ alleged conduct, id. ¶¶ 111–17, allow the Court to draw a

reasonable inference that TransCor failed to properly train and supervise its employees on how to

safely transport immigration detainees.      Specifically, because the FAC identifies purported

deficiencies, i.e., TransCor’s failure to train and supervise its employees on (1) conducting fitness

for travel screening before transporting, (2) rending aid to detainees with emergent medical issues,

and (3) the provision of adequate food, water, medications, and restroom access during transport,

it is plausible that TransCor negligently trained and supervised its employees. Compare Linkewitz

v. Robert Heath Trucking, Inc., 2013 WL 12138884, at *6 (D.N.M. Aug. 13, 2013) (“The amended

complaint does not allege what these purported deficiencies in training and supervision actually

were—there is nothing, for example, saying that RHT improperly supervised Delores Hites by

failing to monitor her driving logs or that RHT improperly trained Delores Hites on proper semi-

tractor safety.”).   Accordingly, Plaintiff’s negligent training and supervision claim against

TransCor may proceed at this juncture.

       But Plaintiff is not able to nudge from the conceivable to the plausible her claim that

CoreCivic negligently trained and supervised its employees. To illustrate, Plaintiff alleges that

CoreCivic negligently trained and supervised “the employees who failed to provide [Hernandez]

                                                 21
      Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 22 of 23




with immediate medical assistance” and “kept [Hernandez] shackled” while in the hospital. FAC

357. As a general matter, Plaintiff includes no authority to even establish that hand-cuffing an

immigration detainee who is in custody pursuant to federal law and has a prior order of removal

from the United States, even while in a hospital receiving treatment, can constitute a plausible

claim of negligence. Nonetheless, unlike the allegations against TransCor, which identify specific

training deficiencies, Plaintiff—with a single broad brush stroke—conclusorily asserts that

CoreCivic failed to train and supervise according to “regulations, policies and contract provisions

regarding the treatment and medical care of detainees.” Id. 358. This is insufficient to establish

plausibility. Accordingly, the Court will dismiss with prejudice Plaintiff’s claim that CoreCivic

negligently trained and supervised its employees.

IV.     CONCLUSION

        Plaintiff fails to state a claim under the Rehabilitation Act against NM Defendants.

Plaintiff’s allegations do not make it plausible that NM Defendants received a subsidy to transport

or house Hernandez. Similarly, Plaintiff failed to plausibly allege a claim of negligence per se

against NM Defendants. The FAC included only cursory allegations, and the multiple federal

statutes Plaintiff relies on fail to make up the difference. Finally, Plaintiff fails to assert sufficient

facts to support claims of negligent hiring and retention against NM Defendants but does manage

to nudge from the conceivable to the plausible her claim that TransCor negligently trained and

supervised its employees.

        IT IS ORDERED THAT

            1. NM Defendants’ MOTION FOR PARTIAL DISMISSAL (Doc.32) is GRANTED

                IN PART and DENIED IN PART;

            2. Count I of Plaintiff’s First Amended Complaint (Doc. 9) brought against NM

                                                   22
Case 1:20-cv-00465-JAP-JHR Document 58 Filed 04/19/21 Page 23 of 23




       Defendants is dismissed with prejudice;

    3. Count II of Plaintiff’s First Amended Complaint brought against NM Defendants

       is dismissed with prejudice;

    4. Count XIV of Plaintiff’s First Amended Complaint, with respect to negligent hiring

       and retention, brought against TransCor is dismissed with prejudice. TransCor’s

       request to dismiss Count XIV with respect to negligent training and supervision is

       DENIED; and

    5. Count XVI of Plaintiff’s First Amended Complaint brought against CoreCivic is

       dismissed with prejudice.



                                      _______________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                       23
